DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 March 2022 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 8, 11-13, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2019/0011708 to Schultz et al. (“US1”), cited in Applicant’s IDS of 08 March 2022.
Regarding Claim 1, US1 describes a stacked optical waveguide (see Figs 8A-10), comprising: a glass substrate (204, see [0083]); a first plastic substrate (206, see [0070) having a first optical structure (100R), the first plastic substrate secured to and spaced from the glass substrate; and a second plastic substrate (208, see [0070]) having a second optical structure(100BG), the second plastic substrate secured to and spaced from the glass substrate such that the glass substrate is interposed between the plastic substrates.
Regarding Claim 2, US1 describes the optical structures comprising optical gratings (see [0040], [0053]).
Regarding Claim 3, US1 describes the optical structures facing one another (see Fig 8B).
Regarding Claim 5, US1 describes the plastic substrates and the glass substrate are each optically transparent (inherent to the operation illustrated in Figs 9A and 10 where optical signals travel through the substrates).
Regarding Claims 7, US1 does not specifically describe the plastic substrate as softer than the glass substrate. However, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01).
Regarding Claim 8, US1 does not specifically describe the plastic substrates as each lighter than the glass substrate. However, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01).
Claims 11-13, 15, 17, and 18 describe methods substantially embodied by the above-discussed device of Claims 1-3, 5, 7, and 8.  Therefore, Claims 11-13, 15, 17, and 18  are rejected in view of US1 for substantially the same reasoning.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 9, 10, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to Claims 1 and 11 above.
Regarding Claim 4, US1 is silent as to the method of attachment between the substrates. Adhesives are well-known in the art for attaching optical substrates together. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use such an adhesive to the join the substrates of US1. The motivation for doing so would have been to make use of a known technique for improving similar devices in the same way.
Regarding Claim 9, US1 does not describe the glass substrate as chemically hardened. However, it is well-known in the art to chemically harden glass optical substrates that may be exposed to environmental stresses. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to chemically harden the glass substrate of US1. The motivation for doing so would have been to better enable the substrate to withstand stresses occurring from use in a near-eye display (see US1 Abstract)
Regarding Claim 10, US1 is silent as to the thickness of the glass substrate. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the glass substrate of US1 having a thickness between 50 and 100 microns since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 14, 19, and 20 describe methods substantially embodied by the above-discussed device of Claims 4, 9, and 10.  Therefore, Claims 14, 19, and 20 are rejected in view of US1 for substantially the same reasoning.
Claims 1-6, 9-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0059320 to Miller et al. (“US2”) in view of US1.
Regarding Claim 1, US2 describes a stacked optical waveguide (see Figs 4A-4C), comprising: a glass substrate (404(2)); a first other substrate (404(1), 104) having a first optical structure (106), the first other substrate secured to and spaced from the glass substrate; and a second other substrate (404(3)) substrate having a second optical structure (shown in Figs 4A-4C), the second other substrate secured to and spaced from the glass substrate such that the glass substrate is interposed between the plastic substrates (see Figs 4A-4C). US2 describes that the substrates may be made of “glass or other material” (see [0054]). Plastic is a well-known material for forming optical substrates, as described by US1 (see [0070]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the first other substrate and second other substrate of US2 from plastic. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claim 2, US2 describes the optical structures comprising optical gratings (see [0055] and [0067]-[0069]).
Regarding Claim 3, US2 describes the optical structures facing one another (see Figs 4B and 4C).
Regarding Claim 4, US2 describes the substrates each secured to each other using an adhesive (108, see Figs 4B and 4C and [0053] and [0056]).
Regarding Claim 5, US2 describes the substrates as each optically transparent (inherent to the operation of the layers as an eyepiece (see [0067]-[0069]).
Regarding Claim 6, US2 describes and an air gap between the substrates (see Figs 4A-4C).
Regarding Claim 9, neither US2 nor US1 describe the glass substrate as chemically hardened. However, it is well-known in the art to chemically harden glass optical substrates that may be exposed to environmental stresses. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to chemically harden the glass substrate of the waveguide in view of US2 and US1. The motivation for doing so would have been to better enable the substrate to withstand stresses occurring from use in an eyepiece (see US2 at [0067]-[0069]).
Regarding Claim 10, US2 and US1 are silent as to the thickness of the glass substrate. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the glass substrate of the waveguide in view of US2 and US1 having a thickness between 50 and 100 microns since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 11-16, 19, and 20 describe methods substantially embodied by the above-discussed device of Claims 1-6, 9, and 10  Therefore, Claims 11-16, 19, and 20 are rejected in view of US1 for substantially the same reasoning.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874